DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

	This Office Action is responsive to the communication(s) filed on 08/20/2021.  Claims 1-20, of which claims 1, 10 and 18 are independent, were pending in this application and are considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 11/24/2021 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

	The disclosure is objected to because of the following informalities: replace the phrase “related application” with --CROSS-REFERENCE TO RELATED APPLICATIONS-- (see 37 CFR1.77). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2019/0043290 A1 to Morris et al.  (see IDS) in view of U.S. Patent No. US 8360662 B1 to Harvey (see IDS).
Regarding claim 1, Morris et al. disclose a movable barrier operator (¶¶[0024]-[0025] and ¶[0031] “movable barrier operator system 10, Figs. 1 and 3) comprising: 
a housing (housing of movable barrier operator 12, Fig. 1) ; 
a motor in the housing (“the movable barrier operator 12 has a motor coupled  to the door 24 by the trolley 20 and arm 22, by which the motor moves the door 24." ¶[0023]); 
a camera including a lens (wired or wireless camera 17; Fig. 1). Morris et al. disclose as stated above, except for expressly teaching some additional features discussed below.

Harvey discloses a camera mount connected to the housing and configured to facilitate pivoting of the camera relative to the housing between a storage position wherein the lens is inside the housing and an operative position wherein the lens is outside of the housing ("...the camera assembly can be mounted on an assembly (40) that supports both extension and retraction ... An advantage of the extension and retraction assembly ( 40) is that it provides the ability to retract the camera unit when desired, thus eliminating having the semi-shell extending beyond a mounting surface." lines 24-34 of col. 6 - truncated; “The extension and retraction assembly of the present invention minimizes weight by employing a carbon fiber plate chassis and pivot points that are integral with the pan and tilt mounting bolts", lines 44-47 of col. 7; Figs. 12-13). It is desirable to have a mounting assembly that support a camera for full viewing across all viewing angles. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the lightweight camera mounting assembly of  Harvey with the camera of the system and method of Morris et al. in order to take advantage of the extension and retraction assembly by providing the ability to retract the camera unit when desired, as suggested by Harvey (lines 24-34 of col. 6).

Regarding claim 2, Morris et al. in view of Harvey discloses as stated above. Harvey also disclose wherein the camera is pivotal relative to the housing about a single pivot axis defined by the camera mount between the storage position and the operative position ("The extension and retraction assembly of the present invention minimizes weight by employing a carbon fiber plate chassis and pivot points that are integral with the pan and tilt mounting bolts", lines 44-47 of col. 7). It is desirable to have a mounting assembly that support a camera for full viewing across all viewing angles. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the lightweight camera mounting assembly of  Harvey with the camera of the system and method of Morris et al. in order to take advantage of the extension and retraction assembly by providing the ability to retract the camera unit when desired, as suggested by Harvey (lines 24-34 of col. 6).

Regarding claim 3, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein an entirety of the camera is inside the housing with the camera in the storage position ("...the camera assembly can be mounted on an assembly (40) that supports both extension and retraction ... An advantage of the extension and retraction assembly ( 40) is that it provides the ability to retract the camera unit when desired, " lines 24-34 of col. 6 – truncated) 

Regarding claim 4, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the housing includes an upper wall and a lower wall (FIG. 13 in particular shows the camera in the retracted position within a housing unit with doors that enable the extended position of the camera closed. FIG. 11 shows the housing in details with the doors in a closed position … Two walls of the housing are provided to hold the camera unit in a manner that accommodates the full extension and retraction capabilities." lines 36-43 of col. 6 -truncated; Figs. 11, 13); and wherein the camera mount defines a pivot axis at a fixed vertical position relative to the upper and lower walls of the housing, the camera pivotal about the pivot axis between the storage and operative positions while the pivot axis is at the fixed vertical position ("The camera semishell (12) is pivotally mounted to a yoke (14) within the opening (11) to allow the semi-shell (12) to tilt about axis (13)." lines 48-51 of col. 4; "The pan function comprises a rotating and vertically mounted camera yoke (14)" lines 4-5 of col. 5; Fig. 1; the desired camera rotation may include 360 degrees of movement. The rotation amount may be modified by changing the feedback ratio of the potentiometer drive gear (26)", lines 24-27 of col. 5; "The extension and retraction assembly of the present invention minimizes weight by employing a carbon fiber plate chassis and pivot points that are integral with the pan and tilt mounting bolts", lines 44-47 of col. 7).

Regarding claim 5, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the pivot axis is above the lower wall of the housing with the camera in the storage position and the operative position ("the camera mount includes a base portion (10) with a circular opening (11). The  camera semishell (12) is pivotally mounted to a yoke (14) within the opening (11) to allow the semi-shell (12) to tilt about axis (13). The semi-shell (12) is not connected to the base (10). The disconnection between the base (10) and the semi-shell (12) supports rotation of the semi-shell (12) about pan axis (15). The tilt and pan axis (13) and (15), respectively, are shown horizontal and vertical. However, in one embodiment, the assembly of the present invention can be oriented in any direction and may assume unlimited orientations." lines 47-54 of col. 4).

Regarding claim 6, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the camera mount includes a floor, the camera is fixed relative to the floor, and the floor is pivotal relative to the housing to shift the camera between the storage position and the operative position (FIG. 13 in particular shows the camera in the retracted position within a housing unit with doors that enable the extended position of the camera closed. FIG. 11 shows the housing in details with the doors in a closed position … Two walls of the housing are provided to hold the camera unit in a manner that accommodates the full extension and retraction capabilities." lines 36-43 of col. 6 -truncated; Figs. 11, 13).

Regarding claim 7, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the floor and camera are pivotal relative to the housing about an axis extending in the housing (“The camera semishell (12) is pivotally mounted to a yoke (14) within the opening (11) to allow the semi-shell (12) to tilt about axis (13)” lines 48-51 of col. 4).

Regarding claim 8, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the housing includes a lower wall and the floor is level with the lower wall in the storage position (“The housing includes a pair of doors in communication with a bottom wall of the house. A camera unit is provided and retracts and extends through the bottom wall. The doors are parallel to the bottom wall and are configured to rotate substantially parallel to the bottom wall”, lines 77-31 of col. 2).

Regarding claim 9, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the camera is deenergized in the storage position and wherein pivoting of the camera from the storage position to the operative position automatically causes the movable barrier operator to energize the camera ("The extension and retraction camera unit is in communication with a controller that dictates the deployment of the camera... Through the instructions, the controller not only communicates the position of the camera with respect to extension and retraction, but also with respect to pan and tilt. The controller dictates both the position of the camera with respect to the unit, and the position of the camera with respect to pan and tilt." lines 1-20 of col. 7 - truncated).

Regarding claim 10, Morris et al. disclose a movable barrier operator (¶¶[0024]-[0025] and ¶[0031] “movable barrier operator system 10, Figs. 1 and 3) comprising: 
a housing (housing of movable barrier operator 12, Fig. 1) ; 
a motor in the housing (“the movable barrier operator 12 has a motor coupled  to the door 24 by the trolley 20 and arm 22, by which the motor moves the door 24." ¶[0023]); 
a camera (wired or wireless camera 17; Fig. 1). Morris et al. disclose as stated above, except for expressly teaching some additional features, discussed below. 
Harvey discloses a camera mount connected to the housing and configured to facilitate pivoting of the camera relative to the housing between a storage position wherein the lens is inside the housing and an operative position wherein the lens is outside of the housing ("...the camera assembly can be mounted on an assembly (40) that supports both extension and retraction ... An advantage of the extension and retraction assembly ( 40) is that it provides the ability to retract the camera unit when desired, thus eliminating having the semi-shell extending beyond a mounting surface." lines 24-34 of col. 6 - truncated; Figs. 12-13), and a switch operably coupled to the camera and configured to inhibit operation of the camera with the camera in the storage position; the switch configured to facilitate operation of the camera with the camera in the operative position ("The unit is lock in a retracted position by implementation of an over center banana shaped link that allows clearance when the servo output shaft is supported on both sides of the output arm", lines 48-52 of col. 7; Figs. 6-7). It is desirable to have a mounting assembly that support a camera for full viewing across all viewing angles. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the lightweight camera mounting assembly of  Harvey with the camera of the system and method of Morris et al. in order to take advantage of the extension and retraction assembly by providing the ability to retract the camera unit when desired, as suggested by Harvey (lines 24-34 of col. 6).
Regarding claim 11, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the switch includes an actuator and a switch housing, the actuator shifting relative to the switch housing with movement of the camera between the storage position and the operative position ("The unit is lock in a retracted position by implementation of an over center banana shaped link that allows clearance when the servo output shaft is supported on both sides of the output arm", lines 48-52 of col. 7; Figs. 6-7).

Regarding claim 12, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the switch includes an actuator to be shifted by the camera mount with movement of the camera between the storage position and the operative position ("The unit is lock in a retracted position by implementation of an over center banana shaped link that allows clearance when the servo output shaft is supported on both sides of the output arm", lines 48-52 of col. 7; Figs. 6-7).

Regarding claim 13, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose a processor operably coupled to the switch, the processor configured to determine the camera is in the operative position based at least in part on a signal from the switch ("The extension and retraction camera unit is in communication with a controller that dictates the deployment of the camera... Through the instructions, the controller not only communicates the position of the camera with respect to extension and retraction, but also with respect to pan and tilt. The controller dictates both the position of the camera with respect to the unit, and the position of the camera with respect to pan and tilt." lines 1-20 of col. 7 - truncated).

Regarding claim 14, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose a wireless communication module operably coupled to the switch; and wherein the switch inhibits operation of the wireless communication module with the camera in the storage position and facilitates operation of the wireless communication module with the camera in the operative position camera ("The extension and retraction camera unit is in communication with a controller that dictates the deployment of the camera... Through the instructions, the controller not only communicates the position of the camera with respect to extension and retraction, but also with respect to pan and tilt. The controller dictates both the position of the camera with respect to the unit, and the position of the camera with respect to pan and tilt." lines 1-20 of col. 7 - truncated).

Regarding claim 15, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose a component selected from the group consisting of an infrared light source and infrared camera; a microphone; an RF antenna; an ambient light sensor; a LED; a speaker; and a processor; wherein the component is operably coupled to the switch; and wherein the switch inhibits operation of the component with the camera in the storage position and facilitates operation of the component with the camera in the operative position ("The extension and retraction camera unit is in communication with a controller that dictates the deployment of the camera... Through the instructions, the controller not only communicates the position of the camera with respect to extension and retraction, but also with respect to pan and tilt. The controller dictates both the position of the camera with respect to the unit, and the position of the camera with respect to pan and tilt." lines 1-20 of col. 7 - truncated).

Regarding claim 16, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein the camera mount is configured to facilitate pivotal movement of the camera between the storage position and the operative position (FIG. 13 in particular shows the camera in the retracted position within a housing unit with doors that enable the extended position of the camera closed. FIG. 11 shows the housing in details with the doors in a closed position … Two walls of the housing are provided to hold the camera unit in a manner that accommodates the full extension and retraction capabilities." lines 36-43 of col. 6 -truncated; Figs. 11, 13).

Regarding claim 17, Morris et al. in view of Harvey disclose as stated above. Harvey also disclose wherein an entirety of the camera is within the housing with the camera in the storage position (FIG. 13 in particular shows the camera in the retracted position within a housing unit with doors that enable the extended position of the camera closed. lines 36-38 of col. 6; Fig 13).

	Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morris et al.  in view of Harvey and further in view of U.S. Patent Application Publication No. US 2015/0258944 A1 to Buschmann.

Regarding claim 18, Morris et al. disclose a movable barrier operator (¶¶[0024]-[0025] and ¶[0031] “movable barrier operator system 10, Figs. 1 and 3) comprising: 
a housing (housing of movable barrier operator 12, Fig. 1) ; 
a motor in the housing (“the movable barrier operator 12 has a motor coupled  to the door 24 by the trolley 20 and arm 22, by which the motor moves the door 24." ¶[0023]); 
a camera (wired or wireless camera 17; Fig. 1). Morris et al. disclose as stated above, except for expressly teaching some additional features discussed below.

Harvey discloses a camera mount("...the camera assembly can be mounted on an assembly (40) that supports both extension and retraction…” ." lines 24-34 of col. 6 – truncated) comprising: 
a fixed support connected to the housing, at least a portion of the fixed support in the housing (“a base portion (10)", lines 46-54 of col. 4); 
a pivotal support connected to the fixed support and configured to support the camera ("The camera semi-shell (12) is pivotally mounted to a yoke (14) within the opening (11) to allow the semi-shell (12) to tilt about axis (13)", lines 46-54 of col. 4); 
the pivotal support being pivotal relative to the fixed support to set a tilt angle of the camera ("The tilt function is implemented by use of a flexible control-cable (21) housed within a sheath (22). The cable 1s pulled and pushed by crank (27) driven by the servo (17). The cable rotates the angle of the camera (28) with respect to the axis (13) of the yoke (14)"; lines 28-32 of col. 5; Fig. 1); and 

Buschmann discloses a hinge assembly configured to resist pivoting of the pivotal support and the camera supported thereby ("The guidance 36 is according to the invention configured arch-like with a peak point and two stop points." ¶[0035]; "a lid element 18 is intended at the outside which is jointly and detachably assembled at the housing lid 15 via a swivel joint 19", ¶[0040]; Figs. 4a-4c). It is desirable to have a mounting assembly that support a camera for full viewing across all viewing angles. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use the lightweight camera mounting assembly of  Harvey in view of teaching of Buschmann with the camera of the system and method of Morris et al. in order to take advantage of the extension and retraction assembly by providing the ability to retract the camera unit when desired, as suggested by Harvey (lines 24-34 of col. 6).

Regarding claim 19, Morris et al. in view of Harvey and further in view of Buschmann disclose as stated above. Harvey also discloses wherein the pivotal support includes an opening; and wherein the hinge assembly includes a pivot member extending in the opening of the pivotal support ("In one embodiment, to accommodate continuous pan rotation, slip rings can be incorporated into the tile function linkage. The turret mounted camera assembly also includes a camera connection harness (29)", lines 57-61 of col. 5; Fig. 5).

Regarding claim 20, Morris et al. in view of Harvey and further in view of Buschmann disclose as stated above. Harvey also discloses wherein the camera is fixed relative to the pivotal support (FIG. 13 in particular shows the camera in the retracted position within a housing unit with doors that enable the extended position of the camera closed. FIG. 11 shows the housing in details with the doors in a closed position”, lines 36-39 of col. 6).


Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the List of References cited in the attached PTO-892.
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631